Citation Nr: 0302804	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  95-33 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for ulcerative 
colitis/dysentery.

2.  Entitlement to service connection for ankylosing 
spondylitis/arthritis.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1956 to November 
1960.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, denied service connection for 
ulcerative colitis/dysentery and ankylosing spondylitis.  In 
July 1998, the Board affirmed this decision. 

The veteran appealed the Board's July 1998 decision to the 
United States Court of Appeals for Veterans Claims.  In 
February 2001, based on an Appellee's Motion for Remand and 
to Stay Proceedings, the Court vacated the Board's decision 
and remanded the veteran's appeal to the Board for 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him which evidence he 
was responsible for securing, and obtained and developed all 
other evidence necessary for the claims' equitable 
dispositions.

2.  The veteran's ulcerative colitis is related to his period 
of active service.

3.  The veteran's ankylosing spondylitis is related to his 
ulcerative colitis.


CONCLUSIONS OF LAW

1.  Ulcerative colitis was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).

2.  Ankylosing spondylitis is proximately due to, or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for ulcerative 
colitis/dysentery and ankylosing spondylitis/arthritis.  In a 
rating decision dated May 1995, the RO denied the veteran 
entitlement to these benefits, and thereafter, the veteran 
appealed the RO's decision.  

While the appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  Further, during the pendency of this appeal, in 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA has indicated that, with the exception 
of the amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) 
(the second sentence), and 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO did not inform 
the veteran of the change in the law.  However, as explained 
in greater detail below, prior to the enactment of the VCAA 
and following the Court's February 2001 Order, the RO and 
Board undertook all development necessary to comply with the 
notification and assistance requirements of the VCAA.  
Although the RO did not then reconsider the veteran's claims 
pursuant to that law, given the Board's favorable disposition 
in this case, the decision to proceed in adjudicating the 
veteran's claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

As required by the VCAA, VA notified the veteran of the 
information needed to substantiate his claims and explained 
to him who was responsible for obtaining such information.  
See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  For instance, in a letter dated 
January 1995, the RO advised the veteran to furnish medical 
evidence showing that his disabilities began in service.  The 
RO explained that the veteran's service medical records had 
been lost in a fire and that his service department could not 
find any hospital reports dated during the veteran's period 
of service.  In letters dated February 1996 and July 1997, 
the RO requested the veteran to complete the enclosed forms 
authorizing release of his private medical records so that 
the RO could obtain and associate them with the claims file.  
In letters dated March 1996 and October 1997, the RO informed 
the veteran that some of his private medical had been 
requested, but that ultimately, it was his responsibility to 
ensure that the RO received these records. 

In addition, in rating decisions dated November 1994, May 
1995, July 1995, and September 1995, letters notifying the 
veteran of those decisions, a statement of the case issued in 
August 1995, and supplemental statements of the case issued 
in September 1995, and May 1998, the RO informed the veteran 
of the reasons for which his claims had been denied and of 
the evidence still needed to substantiate his claims, 
notified him of some of the regulations pertinent to his 
claims, and provided him an opportunity to submit additional 
evidence and to present additional argument, including in the 
form of hearing testimony, in support of his claims.  

As required by the VCAA, VA also fulfilled its duty to assist 
the veteran in obtaining and fully developing all of the 
evidence relevant to his claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claims, including 
private treatment records, and since then, the veteran has 
not identified any other outstanding evidence that needs to 
be secured.  In addition, the RO and the Board developed the 
medical evidence to the extent necessary to decide equitably 
the veteran's claims.  In June 1994, the RO provided the 
veteran VA examinations, during which examiners discussed the 
nature of the disorders at issue in this appeal.  In 
addition, in April 2002, the Board referred the veteran's 
case to a medical expert for an opinion as to the etiology of 
the disorders at issue in this appeal.  A Chief of 
Gastrointestinal Endoscopy provided such an opinion in June 
2002.

Given that VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of the claims, the Board must now decide the 
merits of those claims.

The veteran seeks service connection for ulcerative colitis 
and ankylosing spondylitis.  He asserts that, although he was 
first diagnosed with ulcerative colitis in the early 1960s, 
while he was serving in Libya in 1958, he experienced severe 
diarrhea, which represented his first episode of his 
disorder.  He allegedly experienced diarrhea and mild 
abdominal discomfort again after the first episode, but 
before his discharge from service.  He argues that he should 
not be penalized for the fact that his service medical 
records are unavailable to confirm his assertion as it is 
VA's fault that these records were destroyed in a fire.  He 
urges VA to focus on his post-service medical records and 
statements from physicians, which suggest that his ulcerative 
colitis may have initially manifested in service.  The 
veteran further asserts that he was diagnosed with ankylosing 
spondylitis after service and that this disorder developed 
secondarily to his ulcerative colitis.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (2002).  Service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 C.F.R. § 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  

The evidence of record in this case supports the veteran's 
claims.  As previously indicated, the veteran served on 
active duty from November 1956 to November 1960.  However, 
his service medical records are unavailable as they were 
destroyed in a fire that occurred at the National Personnel 
Records Center.  During the pendency of this appeal and 
pursuant to its heightened duty to assist, VA provided the 
veteran an opportunity to submit alternative records 
establishing that he experienced abdominal distress during 
service, as alleged.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991) (holding that, where the veteran's service medical 
records are unavailable through no fault of the veteran, 
there is a heightened obligation for VA to assist the veteran 
in the development of his case and to provide reasons or 
bases for any adverse decision rendered without these 
records); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding 
that the heightened duty to assist a veteran in developing 
facts pertaining to his claim in a case in which service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records); Dixon 
v. Derwinski, 3 Vet. App. 261 (1992) (holding that, where a 
veteran's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony).  The 
veteran took advantage of this opportunity by submitting 
written statements from his niece and siblings, which confirm 
that, in the late 1950s, he was hospitalized in Libya for 
abdominal problems.  According to the siblings, the veteran's 
abdominal symptoms were diagnosed as a chronic illness 
shortly after separation, and several years later, the 
veteran developed ankylosing spondylitis secondary to his 
abdominal problems.  The Board accepts these written 
statements in conjunction with the veteran's assertions, 
which appear credible, as sufficient evidence to establish 
that the veteran complained of, and was treated for, 
abdominal distress and diarrhea during his period of active 
service. 

Medical records dated after the veteran was discharged from 
service reflect that the veteran has continued to receive 
treatment for similar complaints and other related disorders 
since his discharge from active service.  The veteran first 
reported a history of abdominal problems, including diarrhea, 
during treatment rendered at Central Baptist Hospital and 
Lexington Clinic in 1972 and 1973.  He indicated that he had 
had these problems for 12 years, which would mean they first 
manifested in approximately 1960.  In response to these 
reported histories, one examiner diagnosed a history of 
chronic ulcerative colitis and another examiner noted that it 
was difficult to determine whether the symptomatology that 
the veteran had been experiencing for 12 years represented 
ulcerative colitis.  

Since 1979, the veteran has received additional treatment at 
multiple private facilities, including Saint Joseph's 
Hospital, University of Kentucky Medical Center in Lexington, 
Kentucky, the Judeo-Christian Clinic and Appalachian Regional 
Healthcare, and by multiple private providers, including 
Sumesh Chandra, M.D., Rudolph Acosta, M.D., and Fazal H. 
Ahmad, M.D.  During treatment visits, examiners regularly 
diagnosed ulcerative colitis and ankylosing spondylitis.  
Occasionally they noted a 20 to 30 year history of the former 
disorder and a history of the latter disorder dating back to 
the 1980s.  

In October 1992, the Social Security Administration (SSA) 
awarded the veteran disability benefits.  The medical records 
on which SSA relied in determining that the veteran was 
entitled to such benefits include the veteran's reported 
history of back problems dating back to the 1970s and a 
diagnosis of ankylosing spondylitis.  During VA alimentary 
appendages and spine examinations conducted in June 1994, 
examiners confirmed this diagnosis as well as ulcerative 
colitis, which the veteran reported was initially diagnosed 
in 1962 or 1963, in Libya.

Two medical professionals have addressed the etiology of the 
veteran's ulcerative colitis and ankylosing spondylitis: 
Ahmad H. Ahmad, M.D., and a VA Chief of Gastrointestinal 
Endoscopy and Assistant Professor of Medicine.  In a letter 
dated August 1995, Dr. Ahmad indicated that the veteran 
reported having first experienced abdominal pain, which was 
thought to be dysentery, in 1957, and having first been 
diagnosed with ulcerative colitis in 1962.  Dr. Ahmad 
indicated that, in the late 1980s, the veteran was diagnosed 
with ankylosing spondylitis, a disease that was "very un-
rarely associated with inflammatory bowel disease."  He 
further indicated that both are usually categorized under HLA 
B27 spondyloarthropathy.  In a letter dated August 1998, Dr. 
Ahmad noted that the veteran's testimony and medical records 
showed a history of ulcerative colitis and related 
complications dating back approximately 40 years.  Relying on 
the 1972 medical record noting a 12 year history of 
ulcerative colitis, he opined that the veteran's pan-
ulcerative colitis began between 1958 and 1962.  

In a letter dated June 2002, the VA physician found that the 
veteran's reported symptoms of abdominal distress and 
diarrhea in 1958 were likely the beginning of his chronic 
ulcerative colitis and undoubtedly related thereto.  The 
physician explained that this disorder was characterized by 
chronic relapsing/recurring and progressive symptoms of 
diarrhea and abdominal pain, resulted from ongoing 
inflammation of the colonic mucosa, and was associated with 
inflammatory and degenerative conditions outside the colon, 
including ankylosing spondylitis.  The physician also found 
that it was very likely that the veteran's ankylosing 
spondylitis was either causally related to and/or aggravated 
by his ulcerative colitis.  He indicated that, although this 
disorder was diagnosed in 1992, the veteran reported that 
symptoms of this disorder first manifested in the early 
1970s.  He concluded that, because the veteran had ulcerative 
colitis since 1958 and ankylosing spondylitis was part of the 
spectrum of ulcerative colitis, both disorders were related 
to the veteran's period of active service.

Given the veteran's credible assertion that he complained of, 
and was treated for, abdominal distress and diarrhea during 
his period of active service, post-service medical evidence 
confirming that assertion by establishing a history of such 
symptoms since 1960, when the veteran was still on active 
duty, and the two medical professionals' opinions linking the 
veteran's ulcerative colitis to his in-service abdominal 
distress and diarrhea, the Board finds that the veteran's 
ulcerative colitis is related to his period of active 
service.  Based on that finding, the Board concludes that 
ulcerative colitis was incurred in service.  Given post-
service medical evidence showing a subsequent diagnosis of 
ankylosing spondylitis and the two medical professionals' 
opinions linking that disorder to the veteran's ulcerative 
colitis, the Board also finds that the veteran's ankylosing 
spondylitis is related to his ulcerative colitis.  Based on 
that finding, the Board concludes that ankylosing spondylitis 
is proximately due to, or the result of a service-connected 
disability.  The evidence of record supports the veteran's 
service connection claims.  These claims must therefore be 
granted.




ORDER

Service connection for ulcerative colitis is granted.

Service connection for ankylosing spondylitis is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

